 



EXHIBIT 10.29
AMENDMENT TO THE
GENUINE PARTS COMPANY
2006 LONG-TERM INCENTIVE PLAN
     This Amendment to the Genuine Parts Company 2006 Long-Term Incentive Plan
(the “Plan”), is hereby adopted this 20th day of November, 2006, by the
Compensation, Nominating and Governance Committee (the “Committee”) of the Board
of Directors of Genuine Parts Company (the “Company”).
     WHEREAS, the Company adopted the Plan for the purposes set forth therein;
and
     WHEREAS, pursuant to Article 16 of the Plan, the Committee has the right to
amend the Plan with respect to certain matters; and
     WHEREAS, the Committee has approved and authorized this Amendment to the
Plan;
     NOW, THEREFORE, the Plan is hereby amended, effective as of the date
hereof, in the following particulars:
     1. By deleting Article 15 in its entirety and replacing it with the
following:
“ARTICLE 15
CHANGES IN CAPITAL STRUCTURE
     15.1. MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction
between the Company and its stockholders that causes the per-share value of the
Stock to change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee shall make such adjustments to the Plan and
Awards as it deems necessary, in its sole discretion, to prevent dilution or
enlargement of rights immediately resulting from such transaction. Action by the
Committee may include: (i) adjustment of the number and kind of shares that may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to outstanding Awards; (iii) adjustment of the exercise price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable. Without limiting the foregoing, in the event of a
subdivision of the outstanding Stock (stock-split), a declaration of a dividend
payable in Shares, or a combination or consolidation of the outstanding Stock
into a lesser number of Shares, the authorization limits under Section 5.1 and
5.4 shall automatically be adjusted proportionately, and the Shares then subject
to each Award shall automatically, without the necessity for any additional
action by the Committee, be adjusted proportionately without any change in the
aggregate purchase price therefore.

 



--------------------------------------------------------------------------------



 



     15.2 DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of
any corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
exercisable and will expire after a designated period of time to the extent not
then exercised, (iii) that Awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over
the exercise price of the Award, (v) that performance targets and performance
periods for Performance Awards will be modified, consistent with Code Section
162(m) where applicable, or (vi) any combination of the foregoing. The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.
     15.3 GENERAL. Any discretionary adjustments made pursuant to this
Article 15 shall be subject to the provisions of Section 16.2. To the extent
that any adjustments made pursuant to this Article 15 cause Incentive Stock
Options to cease to qualify as Incentive Stock Options, such Options shall be
deemed to be Nonstatutory Stock Options.”
     All other provisions of the Plan shall remain the same.
     IN WITNESS WHEREOF, Genuine parts Company, by a duly authorized officer,
has executed this Amendment to the Plan, this 20th day of November 2006.

            GENUINE PARTS COMPANY
      By:   /s/ Carol B. Yancey                      

 